Citation Nr: 0024456	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-02 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound of the right shoulder.  This involves the question as 
to whether the gunshot wound was sustained in the line of 
duty.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to 
September 1996.  In an administrative decision dated in 
September 1997 the Department of Veterans Affairs (VA) 
Regional Office (RO), Los Angeles, California, denied 
entitlement to service connection for residuals of a gunshot 
wound of the veteran's right shoulder on the basis that the 
wound had not been incurred in the line of duty.  The veteran 
appealed from that decision.  In July 1999 the veteran 
testified at a hearing before a member of the Board of 
Veterans' Appeals (Board) sitting at the regional office.  
The case is now before the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal is of record.

2.  The veteran sustained a gunshot wound of the right 
shoulder in March 1995 while on active duty and the bullet 
was removed in April.  

3.  The veteran has testified that he was shot in the right 
shoulder by assailants during an attempted robbery while he 
was on authorized liberty from his ship.  

4.  The veteran was not absent without leave at the time he 
sustained the gunshot wound of the right shoulder and the 
injury was not due to his own willful misconduct.  


CONCLUSION OF LAW

The gunshot wound of the veteran's right shoulder was 
incurred in the line of duty.  Accordingly, service 
connection is warranted for residuals of the gunshot wound.  
38 U.S.C.A. §§ 105, 1110, 5107 (West 1991); 38 C.F.R. §§ 3.1, 
3.4 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim to be "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  

I.  Background

The veteran's service medical records reflect that he 
sustained a gunshot wound of the right shoulder on March 17, 
1995.  Surgery was performed in April 1995 for removal of the 
bullet.  Thereafter, he was seen on several occasions for 
complaints of pain in the shoulder, particularly on heavy 
lifting.  

In October 1996 the veteran submitted his initial claim for 
service connection for residuals of the gunshot wound of the 
right shoulder.

The veteran was afforded a VA examination in October 1996 and 
a scar over the right shoulder was noted.  The diagnosis was 
status post gunshot wound of the right shoulder.  

During the July 1999 Board hearing the veteran testified that 
he had received the gunshot wound to his right shoulder when 
he was shot by an assailant during an attempted robbery.  He 
related that the incident had occurred in National City and 
had been investigated by the National City Police Department.  
He stated that he had been walking back to his ship at the 
time the incident occurred.  He related that he had been 
alone.  He stated that he had been taken to the University of 
California Hospital at San Diego for initial treatment and 
that that facility had then transferred him to the Naval 
Medical Center in San Diego by ambulance.  He testified that 
he had been in an authorized liberty status at the time of 
the incident.  

The veteran provided copies of a number of service medical 
records which were already of record and included in the 
claims file.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

The term "service connected" means, with respect to 
disability or death, that such disability was incurred or 
aggravated or that the death resulted from a disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 101(16).  

An injury or disease incurred during service is generally 
regarded in line of duty unless it was the result of the 
veteran's own willful misconduct.  "Willful misconduct" means 
an act involving conscious wrongdoing or known prohibited 
action.  The requirement for line of duty will not be met if 
it appears that at the time the injury was suffered the 
veteran was avoiding duty by absenting himself without leave 
materially interfering with the performance of military 
duties.  38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m) and 3.4(b).

Review of the veteran's service medical records shows that 
the veteran was wounded and treated in the San Diego area.  
The records do not reflect that any question was ever raised 
as to whether the injury had occurred under circumstances 
which would be considered willful misconduct or that it 
occurred while he was not in line of duty.  During the July 
1999 Board hearing the veteran testified that he had received 
a gunshot wound to his right shoulder when he was shot by an 
assailant during an attempted robbery.  He testified that he 
had been in an authorized liberty status and walking back to 
his ship at the time of the incident. 

The evidence establishes that the gunshot wound of the 
veteran's right shoulder was sustained while he was serving 
on active duty.  There is no indication that the veteran was 
absent without leave at the time the injury occurred.  To the 
contrary, the veteran testified that he had been in an 
authorized liberty status at the time of the incident.  He 
also related that the incident had occurred at about midnight 
while he was returning to his ship.  The Board notes that 
March 17, 1995, was a Friday and the veteran's testimony that 
he was in an authorized liberty status and returning to his 
ship at the time of the incident is credible.  There is 
simply no evidence whatsoever which would imply that there 
was willful misconduct on the part of the veteran or that the 
incident did not occur in the line of duty, as that term is 
defined.  Under the circumstances, the Board concludes that 
the gunshot wound of the veteran's right shoulder was 
sustained in the line of duty.  38 U.S.C.A. §§ 101, 105; 
38 C.F.R. §§ 3.1, 3.4.  Accordingly, it follows that service 
connection for the residuals of the gunshot wound of the 
veteran's right shoulder is warranted.  38 U.S.C.A. § 1110.  
In arriving at its decision in this regard, the Board has 
resolved all doubt in favor of the veteran.  38 U.S.C.A. 
§ 5107.  


ORDER

The gunshot wound of the veteran's right shoulder was 
incurred in the line of duty.  Service connection for 
residuals of the gunshot wound of the right shoulder is 
established.  The appeal is granted.  



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 


